DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                      Information Disclosure Statement
The information disclosure statement filed on 7/15/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2016/0163971 A1, hereinafter “Jeong”).

In regards to claim 1, Jeong discloses (Figs. 4A-4G) a method for manufacturing a semiconductor device, comprising: 
forming a plurality of memory elements (150) on a first interconnect level;  
forming an etch stop layer (185) on the plurality of memory elements;  
forming a dielectric layer (190) on the etch stop layer (185);  
(190, See, for example, Par [0103]) over the plurality of memory elements (150) to expose a portion of the etch stop layer (185);  
removing the exposed portion of the etch stop layer (See, for example, Par [0103]), wherein the removing of the portion of the dielectric layer and of the exposed portion of the etch stop layer forms a trench (See, for example, “….the openings…”, in Par [0103]); and 
forming a metallization layer (“…a conductive material may fill the openings….”, Par [0103]) in the trench on the plurality of memory elements (150), wherein the metallization layer (BL) is part of a second interconnect level. 
 
In regards to claim 2, Jeong discloses (Figs. 4A-4G) the plurality of memory elements (150) are spaced apart from each other, and the method further comprises forming a second dielectric layer (180) adjacent to and in spaces between the plurality of memory elements (150). 
 
In regards to claim 3, Jeong discloses (Figs. 4A-4G) the etch stop layer (185) is formed on 
the second dielectric layer (180). 

In regards to claim 6, Jeong discloses (Figs. 4A-4G) forming a contact layer (160) on each of the plurality of memory elements (150), wherein the etch stop layer (185) is formed on each of the contact layers (160) prior to removing the exposed portion of the etch stop layer (See, for example, Par [0103]). 

(160) on each of the plurality of memory elements (150), wherein portions of the metallization layer (BL) contact each of the contact layers (160). 
 
In regards to claim 8, Jeong discloses (Figs. 4A-4G) the portions of the metallization layer (BL) contacting the contact layers (160) are level or substantially level with each other. 

In regards to claim 11, Jeong discloses (Figs. 4A-4G) the trench (See, for example, “….the openings…”, in Par [0103]) is self-aligned with the plurality of memory elements (150). 
 
In regards to claim 12, Jeong discloses (Figs. 4A-4G) forming an encapsulation layer (170a) on the plurality of memory elements (150), wherein the etch stop layer (185) is formed on top of an upper portion of the encapsulation layer (170a). 
 
                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong.

(180), and the dielectric layer (190) formed on the etch stop layer (185). 
	However, Jeong is silent about having the dielectric and the second dielectric layer comprising different material. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different material from the list shown in Jeong’s Par 0075] or [0101], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 5, Jeong discloses (Figs. 4A-4G) the second dielectric layer (180) comprises a flowable dielectric (See, for example, Pars[ 0075] or [0101]). 

In regards to claim 14, Jeong discloses (Figs. 4A-4G) a semiconductor device, comprising: 
a plurality of memory elements (150) disposed on a first interconnect level, wherein the plurality of memory elements (150) are spaced apart from each other;  
a first dielectric layer (180) disposed adjacent to and in spaces between the plurality of memory elements (150);  and 
a metallization layer (BL) disposed on the plurality of memory elements (150) and on the 
first dielectric layer (180), wherein the metallization layer (BL) is formed in a trench (See, for example, “….the openings…”, in Par [0103]) and is part of a second interconnect level;  wherein the trench (See, for example, “….the openings…”, in Par [0103]) is formed in a 
second dielectric layer (190); and 
(BL) on the plurality of memory elements (150) are level or substantially level with each other (See, for example, Fig. 4G). 

	However, Jeong is silent about having the first dielectric and the second dielectric layer comprising different material. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different material from the list shown in Jeong’s Par 0075] or [0101], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
In regards to claim 15, Jeong discloses (Figs. 4A-4G) that an etch stop layer (185) formed on a portion of the first dielectric layer (180) outside of the trench (See, for example, “….the openings…”, in Par [0103]). 
 
In regards to claim 16, Jeong discloses (Figs. 4A-4G) that the etch stop layer (185) is positioned between the first (180) and second (190) dielectric layers. 
 
In regards to claim 17, Jeong discloses (Figs. 4A-4G) a contact layer (160) on each of the plurality of memory elements (150), wherein the bottom surfaces of the metallization layer (BL) on the plurality of memory elements (150) contact each of the contact layers (160). 


forming a plurality of memory elements (150) on a first interconnect level, wherein the 
plurality of memory elements (150) are spaced apart from each other;  
forming a first dielectric layer (180) adjacent to and in spaces between the plurality of memory 
elements (150);  
forming an etch stop layer (185) on the first dielectric layer (180) and on the plurality of memory elements (150);  
forming a second dielectric layer (190);  
etching a portion of the second dielectric layer down to the etch stop layer (See, for example, Par [0103]);  
removing an exposed portion (See, for example, Par [0103]) of the etch stop layer (185) following the etching of the portion of the second dielectric layer (190);  and 
forming a metallization layer (BL) on the plurality of memory elements (150) and on the first dielectric layer (180), wherein the metallization layer (BL) is part of a second interconnect level. 
 
	However, Jeong is silent about having the first dielectric and the second dielectric layer comprising different material. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different material from the list shown in Jeong’s Par 0075] or [0101], since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.

In regards to claim 20, Jeong discloses (Figs. 4A-4G) the metallization layer (BL) is 
formed in a trench (See, for example, “….the openings…”, in Par [0103]) in the second dielectric layer (190) which is self-aligned with the plurality of memory elements (150). 

Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Mao (US 2011/0089507 A1, hereinafter “Mao”). 

In regards to claim 9, Jeong discloses (Figs. 4A-4G) forming a second dielectric layer (180) adjacent to and in spaces between the plurality of memory elements (150). 

Jeong is silent about the height of the second dielectric layer being below top surfaces of the contact layers. 

However, Mao while disclosing a MRAM structure teaches (See, for example, Fig. 11) the second dielectric layer (25) being below top surfaces of the contact layers (26a). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to further modify Jeong by Mao because having a metal contact bridge help eliminate the intrusion of a top electrode and free layer into the BL which results in a ,ore uniform BL magnetic field than the generated during write operation.  

In regards to claim 10, Jeong discloses (Figs. 4A-4G) the etch stop layer (185). 
However, Jeong is silent about the etch stop layer comprising one 
of aluminum oxide (Al.sub.2O.sub.3), hafnium oxide (HFO.sub.x), tetraethyl 
orthosilicate (TEOS), silicon nitride (SiN) and NBLoK.TM.  material. 
 
Mao discloses (See, for example, Fig. 11) that the etch stop layer (28) comprising one 
of aluminum oxide (Al.sub.2O.sub.3), hafnium oxide (HFO.sub.x), tetraethyl 
orthosilicate (TEOS), silicon nitride (SiN) and NBLoK.TM. material (See, for example, Par [0052]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to further modify Jeong by Mao because having a metal contact bridge help eliminate the intrusion of a top electrode and free layer into the BL which results in a more uniform BL magnetic field than the generated during write operation.  

In regards to claim 18, Jeong discloses (Figs. 4A-4G) forming a first dielectric layer (180) and contact layer (160). 

Jeong is silent about the height of the first dielectric layer being below the top surfaces of the contact layers. 

(25) being below top surfaces of the contact layers (26a). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to further modify Jeong by Mao because having a metal contact bridge help eliminate the intrusion of a top electrode and free layer into the BL which results in a ,ore uniform BL magnetic field than the generated during write operation.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim (US 2017/0025598 A1, hereinafter “Kim”). 

In regards to claim 13, Jeong discloses (Figs. 4A-4B) that removing the upper 
portion of the encapsulation layer (170a); and removing of the exposed 
portion of the etch stop layer (185). 
	
However, Jeong fails to explicitly teach that removing the upper 
portion of the encapsulation layer following the removing of the exposed 
portion of the etch stop layer. 
	
Kim while disclosing a semiconductor device teaches (Figs. 3A-3C) that removing the upper portion of the encapsulation layer (240) following the removing of the exposed portion of the etch stop layer (260). 



                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893